Citation Nr: 0504339	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  00-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the veteran's 
application to reopen claims for service connection for a 
cervical spine disability and hearing loss.  

In November 2001, the veteran appeared at the RO and 
testified before the undersigned Veterans Law Judge, who is 
the Board member making this decision and who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  

In a May 2002 decision, the Board reopened and granted a 
claim for service connection for a cervical spine disability.  
The Board also found that the veteran submitted new and 
material evidence to reopen his claim for service connection 
for a hearing loss disability and reopened and remanded that 
claim.  

In the introduction to the May 2002 Board decision, it was 
noted that the veteran had not perfected an appeal for waiver 
of a pension overpayment and that issue was not in appellate 
status.   The Board also noted that the veteran had withdrawn 
his claim for service connection for post-traumatic stress 
disorder.  

In its October 2003 remand, the Board noted that several 
issues had not been developed for consideration by the Board 
and referred these issues to the RO for appropriate action.  
These issues include the veteran's claims for service 
connection for tinnitus, entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, and a higher initial rating and earlier 
effective date for the grant of service connection for 
cervical spine disability.  The Board's review does not 
disclose any action on these issues and they are again 
referred for appropriate action.  

The October 2003 Board remand also returned the case to the 
RO for clarification of a medical opinion and due process 
development.  On the remanded issue, the requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  A hearing loss disability was not present during service 
or for many years thereafter, and the preponderance of the 
evidence is against a causal relationship between the 
veteran's current bilateral hearing loss and any incident of 
service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet App 112, 
120, 121 (2004) held, in part, that a VCAA notice, consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Review of the VCAA notice letters of March 2001 and February 
2004 discloses that they complied with all the requirements 
as described by the Court.  Particularly, the wording of the 
February 2004 VCAA notice adequately informed the claimant 
that he should provide "any" evidence in his possession 
pertaining to the claim; that he should give VA everything he 
had pertaining to the claim.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was impossible in this case because the initial unfavorable 
was issued in July 1999, more than a year before the VCAA 
became effective.  However, the file reflects a continuous 
flow of information to the veteran.  The rating decisions, 
statement of the case, and supplemental statements of the 
case, as well as the VCAA letters, notified the veteran and 
his representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him.  Any deficits in the original notice were cured long 
before the case came to the Board and are no more than non-
prejudicial error.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  There is no evidence that Social Security 
Administration (SSA) medical records exist; in July 1998, the 
veteran reported that he did not received SSA benefits.  The 
veteran has been examined by VA and a medical opinion 
rendered.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001) [citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) for the holding that VCAA 
does not apply where there is extensive factual development, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].  

Further, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2004).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  Analysis of this provision discloses that there are 
three essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

A sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).  

Background  When the veteran was examined for service, in 
January 1973, his ears and drums were normal.  Audiologic 
evaluation showed pure tone thresholds, in decibels, were as 
follows:




HERTZ


500
1000
2000
4000
RIGHT
5
5
0
5
LEFT
5
5
5
10

The service medical records do not record and complaints, 
findings or diagnosis of a hearing loss or ear disorder.  
Except, the separation examination report contains a notation 
of "hearing loss," at block 74 under summary of defects.  
The report does not document audiometric or other testing of 
the veteran's hearing.  

The veteran's first VA examination was conducted in November 
1980, one year after service.  He complained of a hearing 
loss in the left ear.  VA audiologic evaluation revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ




250
500
1000
2000
4000
8000
RIGHT
5
10
0
0
10
0
LEFT
15
10
0
5
15
5

Speech discrimination was: 96 percent on the right and 92 
percent on the left.  Examination of the ears disclosed a 
normal right external auditory canal and tympanum.  On the 
left, there was a normal left external auditory canal.  
However, the left tympanum was slightly hyperemic.  The 
diagnosis was otitis media, mild, in the left ear.  

During the veteran's RO hearing in October 1982, he testified 
that he had otitis media and a hearing loss was noted on 
separation examination.  He stated that, in November 1980, a 
doctor told him he had a hearing loss but it was nothing to 
worry about.  He described his symptoms.  He said that, at 
times, at person can be talking to him and he could not hear, 
even though the person was right in front of him.  He stated 
that he had a problem hearing telephones before service.  

In April 1999, a VA physician wrote in an outpatient 
treatment record that the veteran "has shown clear cut 
evidence that his hearing loss...began in service."  There 
is no indication what evidence was relied upon, nor is there 
any indication that the clinician reviewed the claims file.  

On the authorized VA audiologic evaluation in June 1999, 
initial responses were inconsistent.  The veteran was 
reinstructed and retested.  This yielded more consistent 
results.  Pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
30
25
25
30
40
30
LEFT
30
30
20
40
35
33

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was lower limits of normal to mild hearing loss 
bilaterally.  Otoscopic examination showed no cerumen 
blockage, bilaterally.  

At his November 2001 hearing before the undersigned Veterans 
Law Judge, sitting at the RO, the veteran testified that he 
had a hearing loss in both ears, greater on the right.  He 
felt that the hearing loss began in service because the 
separation examination showed a hearing loss.  

On an audiology clinic note, dated in December 2001, a 
clinician expressed the opinion that hearing aids were not 
appropriate for the level of loss demonstrated on testing in 
1999.  

In a VA surgical evaluation clinic record, dated in December 
2002, it was noted that exposure to loud noise could cause 
delayed hearing loss.  Further testing was recommended.  

The report of the June 2003 VA audiology examination shows 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
20
15
30
20
LEFT
25
20
20
25
35
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 90 percent in the left ear.  
Tympanometry revealed type A tympanograms, bilaterally, 
suggesting normal middle ear function, bilaterally.  Acoustic 
reflexes were within normal limits bilaterally and acoustic 
reflex decay could not be evaluated, bilaterally.  
Reliability for audiometric testing was good, bilaterally.  
The diagnosis was that audiometric testing revealed hearing 
within normal limits through 3 kilohertz, sloping to a mild 
sensorineural hearing loss at 4 kilohertz, bilaterally.  Word 
recognition scores were excellent bilaterally.  No medical 
follow-up was necessary.  The examiner expressed the opinion 
that, "The veteran reported military noise exposure and 
denied occupational and recreational noise exposures.  The 
hearing was within normal limits during the military.  
Assuming these accounts are valid, it is more likely than not 
that the hearing loss was subsequent to this is due to 
military noise exposure."  [Emphasis added.]  

Another version of the same examination report shows that the 
speech recognition ability was 92 percent in the left ear.  
The examiner's opinion reads, "The medical record contained 
an audiogram and word recognition done following discharge 
from the military.  Based on the record it is not likely that 
his current hearing loss is due to military noise exposure."  
[Emphasis added.]  

An audiology note, dated in July 2003, notes that a previous 
audiology examination resulted in a report of normal hearing.  
Pure tone testing in July 2003 revealed mild to moderate 
hearing loss, bilaterally.  Responses were extremely 
inconsistent.  Speech reception thresholds were not 
consistent with pure tone results, indicating exaggerated 
thresholds.  Results were considered to be similar to those 
obtained in 1999.  Otoscope was clear.  

In October 2003, the Board remanded the case to resolve the 
differences between the two versions of the June 2003 
examination report and to assure compliance with VCAA 
requirements.  An up-to-date VCAA notice letter was sent to 
the veteran in February 2004.  

In a VA clinical note, dated in February 2004, it was 
reported that, at the time the December 2002 clinical note 
was written, the veteran had audiology and ear, nose and 
throat (ENT) consultations pending.  The veteran had since 
had the consultations, in April 2003.  Both examiners felt 
his hearing was normal.  However, the veteran had the June 
2003 examination, on which, audiometric testing revealed 
hearing within normal limits through 3 kilohertz, sloping to 
a mild sensorineural hearing loss at 4 kilohertz, 
bilaterally.  The surgeon expressed the opinion that the mild 
amount of hearing loss might possibly be related to noise 
exposure as a young adult working on a flight line refueling 
planes or serving in the infantry.  In an addendum, the 
surgeon noted that test inconsistencies could be due to 
tinnitus.  

In June 2004, it was reported that the examiner who did the 
June 2003, audiology examination was no longer with VA.  A 
physician stated that he was familiar with the case and that 
an addendum was done to state that "it is not likely" that 
the veteran's hearing loss is due to noise exposure in 
service.  It was explained that because there was no evidence 
shown at the time of separation from service, nor within a 
year of separation from service, there is no evidence to 
support service connection.  Therefore, it was the doctor's 
opinion that the hearing loss was not related to the 
veteran's military service.  

Analysis  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

Service connection may be granted for a current disease or 
injury which competent evidence shows had its onset during 
the veteran's active service, even if the symptoms of the 
disorder were not manifested as a chronic disease during 
service or exhibited with continuity since service.  38 
C.F.R. § 3.303(a).  Thus, for example, service connection may 
be granted for any disease diagnosed initially after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service. 38 C.F.R. § 3.303(d).  

The report of the separation examination contains a notation 
of hearing loss without any indication of its type or 
severity.  That is, there is nothing in the report to show 
that an audiological examination or other hearing test was 
performed.  However, while there is no way to know if the 
veteran's hearing loss was a disability at that time, within 
the meaning of the applicable VA regulation, 38 C.F.R. 
§ 3.385, one must assume that some degree of hearing loss was 
present.  On the other hand, a VA audiological examination 
was performed approximately one year after the veteran's 
separation from service and that evaluation was normal.  That 
is, this more competent evidence ruled out ruled out hearing 
loss in either ear.  The Board notes that otitis media of the 
left ear was diagnosed at that time but there is no medical 
evidence of an in-service ear infection, nor is there any 
post-service medical evidence of chronic or recurrent otitis 
media.  

After the normal 1980 audiological examination, there is no 
medical evidence of hearing loss until 1999 or approximately 
20 years after the veteran's separation from service.  Thus, 
service connection for hearing loss is not warranted on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  There is no 
post-service medical evidence of continuity of symptomatology 
following the notation of hearing loss on the separation 
examination.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).
While the veteran is competent to report symptoms of hearing 
loss over the years, he is not competent to render an opinion 
on medical causation or a medical diagnosis, such as whether 
he meets the criteria found in 38 C.F.R. § 3.385 for a 
hearing loss disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  For the foregoing reasons, a chronic 
hearing loss disability was not present during service or for 
many years thereafter.  38 C.F.R. § 3.303(b).  

This appeal turns on the question of whether the veteran's 
current hearing loss is linked to service.  A VA surgeon, in 
December 2002 and February 2004 clinical notes, indicated 
that it is possible that the veteran has a hearing loss as 
the result of noise trauma in service.  (Emphasis added.)  
The United States Court of Appeals for Veterans Claims 
(Court) has held that such medical opinions expressed in 
terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . . 
).  In the present case, the Board finds that the December 
2002 and February 2004 statements here suggesting either a 
mere possibility of service incurrence or that the veteran's 
bilateral hearing loss could be related to in-service noise 
exposure are analogous to the terms "may or may not" and are 
hence too speculative to form a basis upon which service 
connection for an hearing loss may be established.  

There is additional competent evidence that does address the 
contended causal relationship and this evidence is both 
competent and conflicting.  In April 1999, a VA physician 
wrote in an outpatient treatment record that the veteran 
"has shown clear cut evidence that his hearing loss...began 
in service."  There is no indication that the clinician 
reviewed the claims file.  While it is apparent that the 
information was derived from the only source known to be 
available, the veteran himself, the April 1999 opinion is of 
some probative weight.  

Following a VA audiology examination in June 2003, which 
showed a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385, the VA clinician proffered two conflicting 
opinions.  The opinion that initially appears in the report 
indicates that, if the veteran's history of in-service noise 
exposure and the absence of such exposure post-service was 
correct, the contended link to service was more likely than 
not, which supports the claim.  The second opinion appearing 
in the same report , which refers to an earlier post-service 
audiological examination, is that it was less likely than not 
that the veteran's hearing loss was due to in-service noise 
exposure, which goes against the claim.  It is apparent that 
the second opinion was based upon further review of the 
record and arguably represents the clinician's final 
conclusion.  Indeed, the post-service audiological 
examination that the clinician referred to was, as noted 
above, the normal 1980 evaluation, which is competent 
evidence that weighs against the incurrence of hearing loss 
during service.  Nevertheless, given the conflicting nature 
of the June 2003 opinions, the Board remanded the case to 
obtain clarification from the VA physician.  Since the June 
2003 clinician was no longer with VA, a June 2004 addendum 
was provided by a physician, the chief of the audiology 
department, who indicated that he was familiar with the case 
and that physician opined that "it is not likely" that the 
veteran's hearing loss is due to noise exposure in service.  
It is apparent the record was reviewed and a rationale for 
the opinion was provided.  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors which favor the 
valuation of the June 2003/June 2004 examination and addendum 
over the opinion of the April 1999 VA physician.  The former 
was preceded by a review of the relevant medical evidence in 
the claims file and was supported by a rationale, whereas the 
latter was not on both counts.  Moreover, the former opinion 
was obtained from the chief of a VA audiology department, 
whereas the favorable April 1999 opinion was contained in a 
clinic note with the veteran's vital signs and a reference to 
post-traumatic stress disorder; there is no indication that 
this clinician was a specialist in ear disease or audiology.  
In view of the foregoing, the Board finds that the 
preponderance of evidence is against the claim for service 
connection for hearing loss.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for hearing loss must be denied.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


